SUMMARY ORDER
The Government appeals from a March 7, 2017 order of the United States District Court for the Eastern District of New York (Weinstein, J.) granting defendant-appellee Stanley Fuller bail pending trial. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
As a general rule, we review a district court’s bail determination, including its determination as to the adequacy of proposed bail conditions, for clear error. See United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007). The Government has represented at oral argument that the record on appeal is complete, and thus the matter ripe for our determination. On the record before us, we conclude that the district court did not clearly err in determining that the conditions proposed by the defendant were sufficient to mitigate concerns about risk of flight and the danger the defendant presented to the community, and that Fuller was therefore entitled to release on bail. Accordingly, we AFFIRM the judgment of the district court and *680DENY as moot the Government’s motion for a stay pending appeal. The mandate shall issue forthwith.